WiNslow, J.
The findings of fact cannot be disturbed, because they are supported by sufficient evidence. The transfer of the homestead cannot be attacked, because it w;as exempt. The $1,700 mortgage was practically a first lien on the 180 acres of land outside of the homestead, because that must first be sold in case of foreclosure. Rozek v. Redzinski, 87 Wis. 525. There was left, therefore, an equity of redemption amounting to $300 in the non-exempt land, which the appellant could reach in case the conveyance was fraudulent. The court below was- of opinion that the children paid a full and adequate consideration for this equity of redemption, and that the fact that the children also agreed to support their father in consideration of the transfer of the exempt homestead and this small and .problematical *618■equity of redemption did not render tbe conveyance void' as to creditors. In tbis conclusion we agree.
By the Court.— Judgment affirmed.